Exhibit 10.11

 

SIXTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, dated as of
May 8, 2012 (this “Amendment”), between NEW MOUNTAIN FINANCE HOLDINGS, L.L.C., a
Delaware limited liability company (the “Borrower”), WELLS FARGO SECURITIES,
LLC, a Delaware limited liability company (the “Administrative Agent”), WELLS
FARGO BANK, NATIONAL ASSOCIATION, as a lender (the “Lender”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as collateral custodian (the “Collateral
Custodian”).

 

WHEREAS, the Borrower, the Administrative Agent, the Lender, the other lenders
party from time to time thereto and the Collateral Custodian, are party to the
Amended and Restated Loan and Security Agreement, dated as of May 19, 2011 (as
amended from time to time prior to the date hereof, the “Loan and Security
Agreement”), providing, among other things, for the making and the
administration of the Advances by the lenders to the Borrower; and

 

WHEREAS, the Borrower, the Administrative Agent, the Collateral Custodian and
the Lender desire to amend the Loan and Security Agreement, in accordance with
Section 12.1 of the Loan and Security Agreement and subject to the terms and
conditions set forth herein.

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.1.                                          Defined Terms.  Terms used
but not defined herein have the respective meanings given to such terms in the
Loan and Security Agreement.

 

ARTICLE II

 

Amendments to Loan and Security Agreement

 

SECTION 2.1.                                          Section 1.1 of the Loan
and Security Agreement shall be amended by deleting the definitions of
“Applicable Spread”, “Commitment Reduction Percentage”, “Facility Maturity Date”
and “Revolving Period End Date” and inserting in lieu thereof the following:

 

“Applicable Spread”:  A rate per annum equal to 2.75%; provided that (i) after
the first anniversary of the Closing Date, the Applicable Spread may be
increased by a rate per annum not to exceed to 0.50% upon the occurrence of an
Applicable Spread Increase Event; (ii) if the Applicable Spread has been
increased following an Applicable Spread Increase Event, the Applicable Spread
shall, subject to the limitations in clauses (iii) and (iv) of this definition,
be reduced to a rate equal to 2.75% upon the first Business Day following the

 

--------------------------------------------------------------------------------


 

occurrence of an Applicable Spread Decrease Event; (iii) any adjustment to the
Applicable Spread shall remain effective until the later of (A) the next
Applicable Spread Event and (B) the date that is 364 days after such adjustment;
(iv) there shall only be one (1) Applicable Spread Event during any 364-day
period; (v) so long as no Event of Default has occurred and is continuing, the
Applicable Spread shall not be greater than a rate per annum equal to 4.25%; and
(vi) at no time shall the Applicable Spread be less than a rate of 2.75% per
annum.

 

“Commitment Reduction Percentage”: (a) On or prior to October 21, 2012, a rate
per annum equal to 3.0%, (b) after October 21, 2012 and on or prior to
October 21, 2013, a rate per annum equal to 2.0%, (c) after October 21, 2013 and
on or prior to August 28, 2014, a rate per annum equal to 1.0% and (d) after
August 28, 2014, zero.

 

“Facility Maturity Date”:  October 27, 2016.

 

“Revolving Period End Date”: The earliest to occur of (a) October 27, 2014,
(b) a Permanent BDC Asset Coverage Event and (c) the date of the declaration of
the Revolving Period End Date pursuant to Section 9.2(a).

 

SECTION 2.2.                                          Section 2.3(a)(iii) of the
Loan and Security Agreement shall be amended by deleting “August 22, 2012” and
inserting “August 28, 2014” in lieu thereof.

 

ARTICLE III

 

Representations and Warranties

 

SECTION 3.1.                                          The Borrower hereby
represents and warrants to the Administrative Agent and the Lender that, as of
the date first written above, (i) no Default or Event of Default has occurred
and is continuing and (ii) the representations and warranties of the Borrower
contained in the Loan and Security Agreement are true and correct in all
material respects on and as of such day (other than any representation and
warranty that is made as of a specific date).

 

ARTICLE IV

 

Conditions Precedent

 

SECTION 4.1.                                          This Amendment shall
become effective upon the satisfaction of the following conditions (or until
such conditions are waived in writing by the Administrative Agent in its sole
discretion):

 

(a)                                 the execution and delivery of this Amendment
by the parties hereto;

 

(b)                                 the Borrower shall have paid, or caused to
be paid, to the Administrative Agent a structuring fee in an amount equal to
$800,000;

 

2

--------------------------------------------------------------------------------


 

(c)                                  the Administrative Agent shall have
received satisfactory evidence that the Borrower has obtained all required
consents and approvals of all Persons to the execution, delivery and performance
of this Amendment and the consummation of the transactions contemplated hereby;
and

 

(d)                                 the Administrative Agent shall have received
the executed legal opinion or opinions of Simpson Thacher & Bartlett LLP,
counsel to the Borrower, covering authorization and enforceability of this
Amendment in form and substance acceptable to the Administrative Agent in its
reasonable discretion.

 

ARTICLE V

 

Miscellaneous

 

SECTION 5.1.                                          Governing Law. THIS
AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

 

SECTION 5.2.                                          Severability Clause.  In
case any provision in this Amendment shall be invalid, illegal or unenforceable,
the validity, legality, and enforceability of the remaining provisions shall not
in any way be affected or impaired thereby.

 

SECTION 5.3.                                          Ratification.  Except as
expressly amended hereby, the Loan and Security Agreement is in all respects
ratified and confirmed and all the terms, conditions and provisions thereof
shall remain in full force and effect.  This Amendment shall form a part of the
Loan and Security Agreement for all purposes.

 

SECTION 5.4.                                          Counterparts.  The parties
hereto may sign one or more copies of this Amendment in counterparts, all of
which together shall constitute one and the same agreement.  Delivery of an
executed signature page of this Amendment by facsimile or email transmission
shall be effective as delivery of a manually executed counterpart hereof.

 

SECTION 5.5.                                          Headings.  The headings of
the Articles and Sections in this Amendment are for convenience of reference
only and shall not be deemed to alter or affect the meaning or interpretation of
any provisions hereof.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

 

NEW MOUNTAIN FINANCE HOLDINGS, L.L.C., as the Borrower

 

 

 

 

 

By:

/s/ Adam Weinstein

 

Name:

Adam Weinstein

 

Title:

Chief Financial Officer and Treasurer

 

[Signature Page to Sixth Amendment to A&R Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO SECURITIES, LLC,
as Administrative Agent

 

 

 

 

 

By:

/s/ Allan Schmitt

 

 

Name:

Allan Schmitt

 

 

Title:

Vice President

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
representing 100% of the aggregate Commitments of the Lenders in effect as of
the date hereof

 

 

 

 

 

By:

/s/ Kevin Sunday

 

 

Name:

Kevin Sunday

 

 

Title:

Director

 

[Signature Page to Sixth Amendment to A&R Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Collateral Custodian

 

 

 

 

 

By:

/s/ Michael Roth

 

 

Name:

Michael Roth

 

 

Title:

Vice President

 

[Signature Page to Sixth Amendment to A&R Loan and Security Agreement]

 

--------------------------------------------------------------------------------